--------------------------------------------------------------------------------

THIS LOAN AGREEMENT (“this Agreement”) is dated October 25, 2019.

AMONG:

  I-Minerals Inc., a body corporate, continued under the laws of Canada, having
its head office at Suite 880 – 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

 

  (hereinafter called the “Company”)

 

OF THE FIRST PART

AND:

  i-minerals USA Inc., an Idaho limited liability company, having an office c/o
the Company, at Suite 880 – 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

 

  (hereinafter called the “Subsidiary”)

 

OF THE SECOND PART

AND:

  BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 – 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

 

  (hereinafter called “BV”)

 

OF THE THIRD PART

WHEREAS:

A. Pursuant to an agreement among the parties dated June l, 2016, as amended by
an amending agreement dated October 25, 2017 (hereinafter called the "First
Amending Agreement"), as further amended by an amending agreement dated January
19, 2018 (hereinafter called the "Second Amending Agreement"), as further
amended by an amending agreement dated March 20, 2018 (hereinafter called the
“Third Amending Agreement”), as further amended by an amending agreement dated
March 27, 2019 (hereinafter called the “Fourth Amending Agreement”), as further
amended by an amending agreement dated June 28, 2019 (hereinafter called the
“Fifth Amending Agreement”), with the loan agreement dated June 1, 2016, as
amended by the First Amending Agreement, the Second Amending Agreement, the
Third Amending Agreement, the Fourth Amending Agreement and the Fifth Amending
Agreement hereinafter collectively called the "Loan Agreement", BV agreed to
advance certain funds to the Company to advance its Bovill Kaolin Project
located in the State of Idaho, U.S.A.;

 

B. Pursuant to an agreement among the parties dated September 11, 2018
(hereinafter called the “2018 Loan Agreement”), BV agreed to advance an
additional $2,500,000 to the Company to further advance its Bovill Kaolin
Project located in the State of Idaho, U.S.A.;

 



--------------------------------------------------------------------------------

2

C. BV has agreed to provide additional funding to the Company pursuant to the
terms and conditions of this Agreement;

 

D. The Subsidiary is a wholly-owned subsidiary of the Company and is the legal
owner of the Helmer-Bovill Property hosting the Bovill Kaolin Project in the
State of Idaho, U.S.A. referred to in Recitals A. and B. herein;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH  that in consideration of these presents
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties, the parties hereby agree as
follows:

1. Definitions

 

1.01 In this Agreement, the following words and phrases shall have the following
meanings, namely:

 

  (a) “Advance” means the principal amount of cash advances from BV to the
Company pursuant to this Agreement, as well as interest owing under this
Agreement, at BV’s election;

 

  (b) “Bonus Shares” has the meaning set out in Exchange Policy 5.1;

 

  (c) “Discounted Market Price” has the meaning set out in Exchange Policy 1.1;

 

  (d) “Effective Date” means the date of this Agreement as set forth on the
first page hereof;

 

  (e) “Exchange” means the TSX Venture Exchange;

 

  (f) “Exchange Policy 1.1” means TSX Venture Exchange Policy 1.1, entitled
“Interpretation”;

 

  (g) “Exchange Policy 5.1” means TSX Venture Exchange Policy 5.1, entitled
“Loans, Bonuses, Finder’s Fees and Commissions”;

 

  (h) “Exchange Policy 5.9” means TSX Venture Exchange Policy 5.9, entitled
“Protection of Minority Security Holders in Special Transactions”;

 

  (i) “Exchange Rate” means the Bank of Canada Noon Rate for Canadian/U.S.
dollars on the applicable dates provided for herein;




  (j) “Indebtedness” means the principal amount of each cash Advance pursuant to
this Agreement, collectively, as well as interest which is considered an Advance
in accordance with sections 2.01 and 2.02 hereof;

 

  (k) “Market Price” has the meaning set out in Exchange Policy 1.1;

 

  (l) “this Agreement” means this Loan Agreement.

--------------------------------------------------------------------------------

3

 

2. Cash Advances to be made

 

2.01 BV hereby agrees to advance up to an additional $700,000 in cash to the
Company in tranches in accordance with Schedule A attached hereto (individually
an “Advance” and collectively “Advances”), with each Advance to be considered a
secured loan accruing interest at the rate of fourteen percent (14%) per annum
calculated from the date of each Advance as at May 31 and as at November 30 of
each year in which such interest is payable hereunder, such interest also to be
considered Advances hereunder over and above the amounts set forth in Schedule
A, unless BV elects otherwise, as provided for in paragraph 2.02 herein. If
applicable this interest will be considered an Advance received on the date such
interest is payable as provided for in paragraph 2.02 herein.

 

  The Company will repay to BV the principal amount of each Advance as provided
for in paragraph 6.01 herein.  Advances hereunder, other than interest when
considered an Advance hereunder, will be made in accordance with Schedule A
attached hereto.  Advances are to be made on the first business day of each
month in which Advances are to be made.

 

2.02 As provided for in paragraph 2.01 herein, interest owing on Advances will
also be considered Advances, unless BV elects otherwise, in which event it may
direct that the Company pay the interest owing on the Advances hereunder either
in cash or in common shares in its capital stock (“Shares”). In the event BV
elects to have the interest paid either in cash or in Shares, it will so notify
the Company within ten (10) business days prior to the date such interest
payments become due and payable. The interest will be due on or before June 30
and December 31 of each year in which such interest is payable hereunder. In the
event interest is to be paid in Shares, they would be issued at a deemed price
per Share equal to the greater of:

 

  (a) the Discounted Market Price of the Company’s common shares as of the close
of the market on the date of the Company’s news release announcing the proposed
payment of interest in Shares, provided that said news release shall be issued
on the date that BV elects to receive the payment of interest in Shares; and

 

  (b) the volume weighted average trading price (the “VWAP”) of the Company’s
common shares over the twenty (20) trading days prior to the date such interest
is calculated (being May 31 and November 30 each year), with the VWAP to be
calculated by dividing the total value of common shares of the Company as traded
on the Exchange (or on such other stock exchange or quotation system where the
majority of the Company’s trading takes place) by the total volume of shares
traded, with the amount of interest to be calculated in Canadian funds based on
the Exchange Rate as of the date such interest is calculated.

 

2.03 The Company shall pay to BV a late charge equal to five percent (5%) of
each payment due under this Agreement, or under any other instrument evidencing
or securing this Agreement, that is not paid in full within ten (10) days after
the applicable due date as provided for in paragraph 6.01 herein. Such late
charge shall accrue and be due as of the due date for such payment and
represents a reasonable estimate of fair compensation for the loss that may be
sustained by BV for the failure of the Company to make timely payment. Such late
charge shall be paid without prejudice to the right of BV to collect any other
amounts provided for hereunder or to pursue any other rights and remedies
available to BV under this Agreement, under any documents securing and/or
guaranteeing this Agreement, at law or in equity.

 

--------------------------------------------------------------------------------

4



2.04 All past due principal (whether in due course or by acceleration), past due
interest and past due late charges shall, both before and after judgment, bear
interest at the default rate of eighteen percent (18%) per annum compounded
monthly from and after the applicable due date, as provided for in paragraph
6.01 herein, until paid in full.

 

2.05 The Company agrees to pay any and all reasonable costs and expenses
(regardless of the particular nature thereof and whether incurred before or
after the initiation of suit or before or after judgment) which may be incurred
by BV in connection with the enforcement of any of its rights under this
Agreement and/or any instrument securing or guaranteeing this Agreement,
including but not limited to attorney fees and all costs and expenses of
collection.

 

2.06 The Company, and all sureties, guarantors, and endorsers hereof, severally
waive presentment for payment, demand, and notice of dishonor and nonpayment of
this Agreement, and consent to any and all extensions of time, renewals,
waivers, or modifications that may be granted by BV with respect to the payment
or other provisions of this Agreement, and to the release of any security, or
any part thereof, with or without substitution.

 

2.07 Notwithstanding any other provision contained in this Agreement or in any
instrument given to evidence or secure the obligations evidenced hereby:

 

  (a) the rates of interest and charges provided for herein and therein shall in
no event exceed the rates and charges which would result in interest being
charged at a rate equaling the maximum allowed by law; and

 

  (b) if for any reason whatsoever BV ever receives as interest in connection
with the transaction of which this Agreement is a part an amount which would
result in interest being charged at a rate exceeding the maximum allowed by law,
such amount or portion thereof as would otherwise be excessive interest shall
automatically be applied toward reduction of the unpaid principal balance then
outstanding hereunder and not toward payment of interest.

 

3. Bonus Shares

 

3.01 As additional consideration for the cash Advances made by BV to the Company
pursuant to paragraph 2.01 hereof, the Company agrees to issue to or as directed
by BV the Bonus Shares referred to in sub-paragraph 3.01(a) herein as follows,
with such Bonus Shares to be issued within ten (10) business days of each of
June 30 and December 31 of each year in which such securities are to be issued
hereunder, with the number of Bonus Shares to be calculated as set forth below:

 

--------------------------------------------------------------------------------

5



  (a) that number of Bonus Shares in its capital equal to six percent (6%) of
the amount of the Advance, divided by the Market Price of the Company’s common
shares as of the close of business on the date of the Advance, as adjusted by
the Exchange Rate on the date of the Advance, subject to the minimum price per
share and the maximum number of Bonus Shares provided for in Exchange Policy
5.1; and

 

  (b) for greater certainty, Bonus Shares shall not be issuable in respect of
interest which is deemed to be an Advance in accordance with sections 2.01 and
2.02 hereof.

 

4. Security for Advances

 

4.01 As security for the repayment of the Advances made pursuant to this
Agreement, together with all accrued and unpaid interest thereon, the Company
hereby grants, mortgages and charges in favour of BV, by way of a floating
charge, its undertaking and all of its other property and assets for the time
being, real and personal, movable and immovable, of whatsoever nature and kind,
both present and in the future (the “Property”), including all of the issued and
outstanding shares of the Subsidiary. For greater certainty, the parties
specifically acknowledge and agree that the charges hereby created in favour of
BV constitute a first charge and will rank pari passu with the floating charge
granted in favour of BV in respect of cash advances made pursuant to earlier
loan agreements among the parties, together with all accrued and unpaid interest
thereon; the parties also acknowledge and agree that these charges are in
priority to any and all specific or floating charges created by the Company in
favour of any other creditors. The Company and the Subsidiary each agree to take
all steps and actions as are reasonably necessary to assist BV with the
registration of its interest in the Property in any provincial, state or federal
property or title registries. It is also acknowledged by the parties that the
Company shall be at liberty to, in the future, create or suffer to be created
mortgages, charges, liens or encumbrances, by other specific charges or floating
charges, ranking subsequent to the floating charges hereby created; it is also
acknowledged by the parties that, unless otherwise specifically agreed to in
writing by BV, the Company shall not be at liberty to, and shall not create or
suffer to be created, any mortgage, charge, lien or encumbrance upon the
Property or the issued and outstanding shares of the Subsidiary ranking in
priority to or pari passu with the charges hereby created, or to sell or dispose
of the same otherwise than in the ordinary course of its business as at present
conducted.

 

4.02 The parties also agree that the security provided for in paragraph 4.01
herein will be cancelled and of no further force or effect in the event of the
repayment of the Indebtedness.

 

5. Board Representation

 

5.01 During the period any portion of the Indebtedness remains outstanding, the
Company, if requested to do so by BV, agrees to include an individual designated
by BV as one of management’s nominees for director in the notice of meeting and
information circular to be distributed to the shareholders of the Company in
connection with the next annual general meeting of its shareholders held
subsequent to its receipt of said request from BV.

 

--------------------------------------------------------------------------------

6



6. Repayment Provisions

 

6.01 The parties agree that the Company will repay the Indebtedness on the
earlier of:

 

  (a) June 30, 2020; and

 

  (b) 60 days after a Pre-Feasibility Study in respect of the Bovill Kaolin
Project has been prepared in accordance with National Instrument 43-101 and has
been duly filed on SEDAR.

 

7. Participation Right

 

7.01 If at any time after the Effective Date hereof and for so long as any
Advance is outstanding, the Company proposes to issue or sell any common shares
or convertible securities (“Additional Securities”) other than:

 

  (a) pursuant to the exercise of any stock options granted under the Company’s
stock option plan; or

 

  (b) pursuant to the exercise of any share purchase warrants issued pursuant to
previously-completed private placements; or

 

  (c) for property interests other than money;

 

  BV shall have the right to subscribe for and purchase (directly or through an
affiliate) Additional Securities, at the price at which such Additional
Securities are offered for sale to other purchasers, up to its then pro rata
interest in the issued and outstanding common shares of the Company, in each
case, prior to giving effect to the issuance or sale of such Additional
Securities (the “Maximum Additional Securities”).

 

7.02 If the Company intends to authorize and/or issue Additional Securities that
give rise to BV’s rights pursuant to paragraph 7.01, the Company shall provide
notice to BV (the “Rights Notice”) no less than six business days before the
date on which the Company intends to issue Additional Securities giving rise to
BV’s rights pursuant to paragraph 7.01.

 

7.03 The Rights Notice shall provide the same information to BV regarding the
particulars of the issuance or sale of the Additional Securities as is provided
to other persons proposing to participate in the subscription for Additional
Securities. BV shall give notice (an “Acceptance Notice”) to the Company not
later than 5:00 p.m. (Vancouver time) on the fifth business day following the
receipt of any Rights Notice, setting out the number of Additional Securities,
if any, up to the Maximum Additional Securities, which BV intends to subscribe
for and purchase. Following receipt of an Acceptance Notice, BV shall be
entitled to participate in the subscription for Additional Securities in the
same manner as other persons subscribing for Additional Securities and shall be
entitled to subscribe for the number of Additional Securities specified in the
Acceptance Notice under such subscription.

 

--------------------------------------------------------------------------------

7



8. Acceptances and Approvals

 

8.01 The Company agrees to make application to the Exchange for its acceptance
for the issuance of any Shares payable in settlement of interest owing on any
Advances as provided for in paragraph 2.02 herein, and for the issuance of the
Bonus Shares pursuant to paragraph 3.01 herein, which applications will include
all required supporting documents and information and the applicable filing
fees. The issuance of any such Shares and/or Bonus Shares will in each case be
subject to the Company receiving written acceptance from the Exchange therefor.

 

8.02 In the event the provisions of Exchange Policy 5.9 and Multilateral
Instrument 61-101 (each entitled “Protection of Minority Security Holders in
Special Transactions”) apply to any of the provisions of this Agreement, the
Company also agrees to seek the required approval of its shareholders thereunder
at its next annual general meeting of its shareholders, to be held on or before
December 31, 2018, in order to seek the requisite approval from its shareholders
for the provisions hereof requiring such approval.

 

9. Notices

 

9.01 All notices, payments and other communications given in connection with
this Agreement shall be in writing, and the respective addresses of the parties
for the service of any notice, payment or other communication shall be as
follows:

 

  (a) if to the Company:

 

  I-Minerals Inc.
Suite 880 – 580 Hornby Street
Vancouver, British Columbia, Canada
V6C 3B6

 

  Attention:  Barry Girling, Director
Email: wbg@imineralsinc.com

 



  (b) if to the Subsidiary:

 

  i-minerals USA Inc.
Suite 880 – 580 Hornby Street
Vancouver, British Columbia, Canada
V6C 3B6

 

  Attention:  Barry Girling, Director
Email: wbg@imineralsinc.com

 

--------------------------------------------------------------------------------

8



  (c) if to BV:

 

  BV Lending, LLC
Suite 201 – 901 Pier View Drive
Idaho Falls, Idaho, U.S.A.
83402

 

  Attention:  Cortney Liddiard, Chief Executive Officer
Email: flyfish@ballventures.com

 

  with a copy to:

 

  Thel W. Casper, Esq.
General Counsel to Ball Ventures, LLC
P. O. Box 51298
Idaho Falls, Idaho, U.S.A.
83402


 

  Email: tcasper@ballventures.com

 

  Any notice, payment or other communication shall be sufficiently given if
delivered by email or by hand or by reputable courier service, or, absent postal
disruption, if sent by registered mail, postage prepaid, posted within either
Canada or the United States of America, to the parties at their respective
addresses for service as set forth above.  Any notice, payment or other
communication shall be deemed to have been given and received on the first
business day on which it is presented during normal business hours at the
address for service of the addressee.  Any party may change its address for
service by notice in writing to the other parties.

 

10. Time of the Essence

 

10.01 Time shall be of the essence of this Agreement.

 

11. U.S. Dollars

 

11.01 All references herein to dollar amounts are to lawful currency of the
United States of America, unless otherwise specifically provided for herein.

 

12. Headings

 

12.01 The headings contained herein are for convenience only and shall not
affect the meaning or interpretation hereof.

 

13. Singular and Plural, etc.

 

13.01 Where the context so requires, words importing the singular number include
the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders.

 

--------------------------------------------------------------------------------

9



14. Entire Agreement

 

14.01 This Agreement constitutes the only agreement among the parties with
respect to the subject matter hereof and shall supersede any and all prior
negotiations and understandings. This Agreement may be amended or modified in
any respect by written instrument only.

 

15. Severability

 

15.01 The invalidity or unenforceability of any particular provision of this
Agreement shall not effect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

16. Governing Law

 

16.01 This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein. The parties irrevocably attorn to the jurisdiction of the courts of
British Columbia, which will have non-exclusive jurisdiction over any matter
arising out of this Agreement.

 

17. Dispute Resolution

 

17.01 If any dispute arises between any of the Parties (the Parties in dispute
being the “Participants”) concerning this Agreement or its interpretation or the
respective rights, duties or liabilities of the Parties, then a Participant may
give to the other Participants notice in writing of the existence of such
dispute, specifying its nature and the point at issue and the Participants
agree:

 

  (a) to try to resolve the dispute by participating in a structured negotiation
with a mediator under the Commercial Mediation Rules of British Columbia
International Commercial Arbitration Centre (“BCICAC”);

 

  (b) where a dispute is not resolved by mediation within a period of 30 days
after the appointment of a mediator or within such further period of time to
which the Participants agree, any Participant may refer the dispute to be
finally resolved by arbitration under the BCICAC Rules. The appointing authority
will be the BCICAC, the case shall be administered by the BCICAC in accordance
with its “Procedures for Cases under the BCICAC Rules” and the place of
arbitration shall be Vancouver, British Columbia. The appointment by the BCICAC
is binding upon all of the Participants;

 

  (c) the arbitrator will give his decision in writing within three weeks of his
being appointed and the decision, both on the dispute and on the costs of the
arbitration will be final and binding upon the Participants;

 

  (d) the arbitrator will have full authority to rule on any question of law in
the same manner as any Judge in any Court of the Province of British Columbia
and the ruling of the arbitrator on any question of law will be final and
binding upon the Participants; and

 

--------------------------------------------------------------------------------

10



  (e) the failure of any Participant to abide by the decision of the arbitrator
is considered a material breach of this Agreement.

 

  This paragraph shall survive any termination of this Agreement and continues
in full force and effect notwithstanding any determination by a court or the
Parties that one or more other provisions of this Agreement are invalid,
contrary to law or unenforceable.

 

18. Successors and Assigns

 

18.01 The terms and provisions of this Agreement shall be binding upon and enure
to the benefit of each of the parties and their respective successors and
permitted assigns; provided that this Agreement shall not be assignable by any
party without the written consent of each of the other parties hereto.

 

19. Further Assurances

 

19.01 Each of the parties hereto shall do or cause to be done all such acts and
things and execute or cause to be executed all such documents, agreements and
other instruments as may reasonably be necessary or desirable for the purpose of
carrying out the provisions and intent of this Agreement.

 

20. Effective Date

 

20.01 This Agreement is intended to and shall take effect as of the date first
set forth above, notwithstanding its actual date of execution or delivery.

 

21. Counterparts and Facsimile

 

21.01 This Agreement may be executed in any number of counterparts by original,
facsimile or other form of electronic signature, each of which so executed shall
constitute an original and all of which taken together shall form one and the
same agreement.

 

IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the day and year first above written.

Executed by
I-Minerals Inc.
in the presence of:


___________________________________________
Authorized Signatory

--------------------------------------------------------------------------------

11

Executed by
i-minerals USA Inc.
in the presence of:


___________________________________________ 
Authorized Signatory


Executed by
BV Lending, LLC

By:      Ball Ventures, LLC, an Idaho limited
            liability company, the Member

            Per:                                                     
                        Cortney Liddiard, CEO

--------------------------------------------------------------------------------

SCHEDULE A



2019

Budget

October

November

December

$250,000

$250,000

200,000

--------------------------------------------------------------------------------




DATED:         October 25, 2019    

Among:

I-Minerals Inc.

OF THE FIRST PART

And:

i-minerals USA Inc.

OF THE SECOND PART

And:

BV Lending, LLC

OF THE THIRD PART

    LOAN AGREEMENT       Tupper Jonsson & Yeadon
1710 - 1177 West Hastings Street
Vancouver, B. C.
V6E 2L3

Telephone: (604) 640-6355   


--------------------------------------------------------------------------------